JOHNSON, J.
Action by A. H. Riney to recover on a lease contract for rents. Judgment was for the plaintiff, and defendant appeals.
In this appeal the correctness of the judgment as to the amount is not disputed. The single issue raised by the plaintiff in error is that the defendant in error failed in the trial court to al*442lege and prove the listing for taxation and payment of intangible tax. It is not disputed that there was a listing of the intangible property and that such tax as was due was paid. The sole objection made in the trial court and in this court by the plaintiff in error is that the evidence offered on the witness stand by the defendant in error at the trial is not sufficient to establish the payment of such tax.
The record discloses that the plaintiff in error called the defendant in error as a witness and proved by oral testimony that the account had been listed for taxation and all intangible taxes assessed thereon had been paid. This evidence was given by the defendant in error without objection.
The authorities cited to support the contention that the evidence offered by the defendant in error was insufficient to establish the payment of such tax are not applicable to the facts in this case.
Affirmed.
DAVISON, C.J., and WELCH, CORN, GIBSON, LUTTRELL, HALLEY, and O’NEAL, JJ., concur.